Citation Nr: 0938428	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

This matter was previously remanded by the Board in October 
2008 for further development.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2.  The objective medical evidence of record does not 
demonstrate that coronary artery disease originated during 
active service.

3.  The objective medical evidence of record demonstrates 
that the Veteran's current coronary artery disease is 
directly related to his service-connected diabetes mellitus, 
type II.


CONCLUSION OF LAW

Coronary artery disease is proximately due to, or the result 
of, the service-connected diabetes mellitus, type II.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the January 2006 rating decision, he 
was provided notice of the VCAA in April 2005.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, November 2008 and February 2009, pertaining to the 
downstream disability rating and effective date elements of 
his claim, and was furnished a Statement of the case in March 
2007 with subsequent re-adjudication in a February 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA examinations and statements from the Veteran.  
The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has maintained that his current coronary 
artery disease is secondary to his service-connected diabetes 
mellitus, type II.  

Service treatment reports are absent of any findings of 
coronary artery disease or related heart conditions.  A 
physical examination upon separation found the heart was 
normal.  

Private medical records from July 2004 to September 2005 
reflect that the Veteran was treated for and diagnosed with 
diabetes mellitus and coronary artery disease.  A February 
2005 private medical record reflects that the Veteran was 
treated for diabetes mellitus and noted that the Veteran had 
cardiovascular complications which were directly due to 
diabetes mellitus.  

In an August 2005 VA examination, the Veteran was diagnosed 
with coronary artery disease, which the examiner found, to 
the extent possible to predict, was aggravated by but not 
caused by diabetes mellitus.  The examiner was unable to 
review the claims file at this time and did not provide any 
rationale for his conclusion.

In a January 2009 VA examination, based upon a review of the 
claims file, the examiner diagnosed the Veteran with coronary 
artery disease, status post myocardial infarction in 1993.  
The examiner concluded that diabetes mellitus did not 
originally aggravate the Veteran's coronary artery disease 
but now that he had both, a presumption of aggravation was at 
least as likely as not due to the effects of diabetes on 
vascular anatomy.  The examiner explained that statistical 
evaluations showed a strong linkage between diabetes and 
coronary artery disease and that when one has diabetes 
mellitus, he has a much higher chance of developing and 
showing a greater progression of coronary artery disease at 
an earlier age than a patient without diabetes.  The examiner 
also noted that coronary artery disease was at least as 
likely as not permanently aggravated by diabetes mellitus and 
that there was no evidence of increased manifestations.  

After a careful review of the record the Board finds that the 
preponderance of the evidence supports the Veteran's claim 
for service connection for coronary artery disease, to 
include as secondary to the service-connected diabetes 
mellitus, type II.  In this regard, the Board notes that the 
Veteran is service-connected for a diabetes mellitus, type 
II, currently evaluated as 20 percent disabling.  The post 
service medical evidence of record reflects that the Veteran 
is currently diagnosed with coronary artery disease and that 
the Veteran had cardiovascular complications which were 
directly due to diabetes mellitus.  Finally, the January 2009 
VA examiner opined, based upon a review of the claims file 
and an examination of the Veteran, that coronary artery 
disease was at least as likely as not permanently aggravated 
by diabetes mellitus and provided a supportive rationale.  

The Board finds that the preponderance of the evidence 
supports the Veteran's claim for service connection for 
coronary artery disease, and as such, service-connection for 
coronary artery disease, as secondary to the service-
connected diabetes mellitus, type II, is warranted. 


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus, type II, is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


